Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 11/17/2020.
Claims 1-6, 8-18 and 20-26 are currently pending.
Cancellation of claims 7 and 19 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Vacuum apparatus” as claimed in claim 25, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-8, 11-20 and 23-24 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by JACKSON NORMAN W (US 3623404 A) or, in the alternative, under 35 U.S.C. 103 as obvious over Scott et al. (US 6723033 B1).
Regarding claim 1, Jackson disclose a system for manufacturing a filter (Col 1 lines 21-22) comprising: 
a filamentary material delivery apparatus configured to distribute filamentary material (Examiner construes that it is inherently implied that a process or apparatus is provided for delivering the filter stubs (5) to the support structure and/or hopper chute (6)); 
a support structure (garniture bed, 1) configured to support a continuous stream of filamentary material (5) supplied by the filamentary material delivery apparatus (Examiner construes that it is inherently implied that a process or apparatus is provided for delivering the filter stubs (5) to the support structure and/or hopper chute (6)), the support structure (1) being a solid, planar support structure (Fig. 1 of Jackson); and 
a particle distribution apparatus (6, 13, 14, 18) configured to distribute particles (7), the particle distribution apparatus disposed downstream of the filamentary material delivery apparatus Inherently implied, See Fig. 1 showing that processing activities flows from right to left), the particle distribution apparatus including,
 a hopper (6) configured to store particle material (7) having an outlet (Fig. 5); and

the aperture distribution belt (8) defining a plurality of spaced openings (Figs. 1 and 2) through which particle material (7) is distributed onto the continuous stream of filamentary material (5) to form a particle-bearing stream of filamentary material (Figs. 1 & 2).
Wherein applicant disagrees with Examiners assertion that JACKSON inherently teaches a filamentary material delivery apparatus configured to distribute filamentary material and which is upstream to the particle distribution apparatus, Scott in a related invention teaches that it is old and well known to provide a filamentary material delivery apparatus (20, “a tow treatment apparatus 20 for the generation of a continuous stream of filamentary material 22” See Fig.1) configured to distribute filamentary material (22) and which is upstream to the particle distribution apparatus (50) (Fig. 1 of Scott and Col 4 lines 35-59).
Therefore it would have been obvious to a person of ordinary skill in the art before the filling of the application, to modify the system of Jackson to incorporate a filamentary material delivery apparatus configured to distribute filamentary material and which is upstream to the particle distribution apparatus as taught by Scott in order to generation of a continuous stream of filamentary material (Col 4 lines 35-60).
JACKSON in view of Scott further teaches:
Regarding claim 2, wherein the particle-bearing stream of filamentary material further comprises: discrete spaced-apart groupings of the particle material (Fig. 1 of Jackson).

Regarding claim 3, Jackson is silent with regards to a closing unit downstream of the particle distribution apparatus, the closing unit configured to close the particle-bearing stream of filamentary material so as to capture groupings of particle material at discrete locations within a closed rod of filamentary material.
Scott in a related invention teaches that it is old and well known to provide a closing unit (via 30 and/or 700 or 701) downstream of the particle distribution apparatus (Fig. 1 and/or 10), the closing unit configured to close the particle-bearing stream of filamentary material so as to capture groupings of particle material at discrete locations within a closed rod of filamentary material (Col 9 lines 15-40).
Therefore it would have been obvious to a person of ordinary skill in the art before the filling of the application, to modify the system of Jackson to incorporate a closing unit downstream of the particle distribution apparatus, the closing unit configured to close the particle-bearing stream of filamentary material so as to capture groupings of particle material at discrete locations within a closed rod of filamentary material as taught by Scott in order to wrap and seal the filamentary material.
Regarding claim 4, Jackson is silent with regards to a cutter downstream of the closing unit, the cutter configured to cut the closed rod into discrete filter plugs.
Scott in a related invention teaches that it is old and well known to provide a cutter (40) downstream of the closing unit (Fig. 1), the cutter configured to cut the closed rod into discrete filter plugs (Col 9 lines 15-40).
Therefore it would have been obvious to a person of ordinary skill in the art before the filling of the application, to modify the system of Jackson to incorporate a Scott in order to cut the closed rod into discrete filter plugs (Col 9 lines 15-40).
Regarding claim 5, Jackson is silent with regards to a fluid applicator configured to apply fluid to the continuous stream of filamentary material upstream of the particle distribution apparatus, such that that particle material is distributed onto a wet continuous stream of filamentary material.
Scott in a related invention teaches that it is old and well known to provide a fluid applicator (28) configured to apply fluid to the continuous stream of filamentary material upstream of the particle distribution apparatus, such that that particle material is distributed onto a wet continuous stream of filamentary material (claim 4 of Scott).
Therefore it would have been obvious to a person of ordinary skill in the art before the filling of the application, to modify the system of Jackson to incorporate a fluid applicator (28) configured to apply fluid to the continuous stream of filamentary material upstream of the particle distribution apparatus as taught by Scott in order to tack the fibers together at points where the filaments cross each other.
Regarding claim 6, wherein the fluid is a plasticizer, and the particle material distributed onto the wet continuous stream of filamentary material is at least partially adhered to the continuous stream of filamentary material by the plasticizer (Col 1 lines 62-67, Col 2 lines 44-48, Col 3 lines 20-31 and Col 5 lines 5-10 of Scott).
Regarding claim 8, wherein the continuous stream of filamentary material (5) below the particle distribution apparatus has a planar, ribbon-like shape (Figs. 1, 2 and 4 of Jackson).
Additionally, Scott in a related invention teaches that it is old and well known to filamentary material below the particle distribution apparatus has a planar, ribbon-like shape (Col 5 lines 10-13)
Therefore it would have been obvious to a person of ordinary skill in the art before the filling of the application, to modify the system of Jackson to incorporate a filamentary material as a planar, ribbon-like shape as taught by Scott as such is a design choice and it provides a more cohesive shape to the filamentary material.
Regarding claim 11 and 23, wherein the apertured distribution belt (8) is advanced at a same speed as the continuous stream of filamentary material (Col 3 lines 49-60).
Regarding claim 12, wherein a bottom of the apertured distribution belt (8) is mounted at a distance from the support structure (1, Fig. 1 of Jackson)
Jackson is silent with regards to a particle accumulation space is provided between the particle distribution apparatus and the continuous stream of filamentary material.
Scott in a related invention teaches that it is old and well known to provide particle accumulation space (space between fill station (50) and spaced apart locations (52), See Fig. 1) is provided between the particle distribution apparatus and the continuous stream of filamentary material (fig. 1, Col 4 lines 50-60).
Therefore it would have been obvious to a person of ordinary skill in the art before the filling of the application, to modify the system of Jackson to incorporate a particle accumulation space is provided between the particle distribution apparatus and Scott in order allow for a cleaner transfer of particles from the distribution apparatus to the filamentary material.
Regarding claim 13, A method for manufacturing a filter (Col 1 lines 21-22) comprising: 
advancing (Examiner construes that it is inherently implied that a process or apparatus is provided for advancing the filter stubs (5) to the support structure and/or hopper chute (6)) a continuous stream of filamentary material (5) along a solid, planar support structure (1) located beneath a particle distribution apparatus (6, 13, 14, 18) and 
distributing particle material (7) through spaced openings (Figs. 1 and 2) in an aperture distribution belt (8) of the particle distribution apparatus (6, 13, 14, 18) onto the continuous stream of filamentary material (5), to form a particle-bearing stream of filamentary material (Figs. 1 & 2).
Wherein applicant disagrees with Examiners assertion that JACKSON inherently teaches a advancing process, Scott in a related invention teaches that it is old and well known to provide a filamentary material delivery apparatus (20) configured to distribute filamentary material (22) (Fig. 1 of Scott).
Therefore it would have been obvious to a person of ordinary skill in the art before the filling of the application, to modify the system of Jackson to incorporate a filamentary material delivery apparatus configured to distribute filamentary material as taught by Scott in order to generation of a continuous stream of filamentary material (Col 4 lines 35-60).
Regarding claim 14, wherein the particle-bearing stream of filamentary material further comprises: discrete spaced-apart groupings of the particle material (Fig. 1 of Jackson).
Regarding claim 15, Jackson is silent with regards to closing the particle-bearing stream of filamentary material so as to capture groupings of particle material at discrete locations within a closed rod of filamentary material.
Scott in a related invention teaches that it is old and well known to provide closing the particle-bearing stream of filamentary material (via 30 and/or 700 or 701) so as to capture groupings of particle material at discrete locations within a closed rod of filamentary material (Col 9 lines 15-40).
Therefore it would have been obvious to a person of ordinary skill in the art before the filling of the application, to modify the system of Jackson to incorporate a closing unit downstream of the particle distribution apparatus, the closing unit configured to close the particle-bearing stream of filamentary material so as to capture groupings of particle material at discrete locations within a closed rod of filamentary material as taught by Scott in order to wrap and seal the filamentary material.
Regarding claim 16, Jackson is silent with regards to cutting the closed rod into discrete filter plugs.
Scott in a related invention teaches that it is old and well known to provide a cutter (40) downstream of the closing unit (Fig. 1), the cutter configured to cut the closed rod into discrete filter plugs (Col 9 lines 15-40).
Therefore it would have been obvious to a person of ordinary skill in the art before the filling of the application, to modify the system of Jackson to incorporate a Scott in order to cut the closed rod into discrete filter plugs (Col 9 lines 15-40).
Regarding claim 17, Jackson is silent with regards to applying fluid to the continuous stream of filamentary material upstream of the particle distribution apparatus, such that that particle material is distributed onto a wet continuous stream of filamentary material.
Scott in a related invention teaches that it is old and well known to provide a fluid applicator (28) configured to apply fluid to the continuous stream of filamentary material upstream of the particle distribution apparatus, such that that particle material is distributed onto a wet continuous stream of filamentary material (claim 4 of Scott).
Therefore it would have been obvious to a person of ordinary skill in the art before the filling of the application, to modify the system of Jackson to incorporate a fluid applicator (28) configured to apply fluid to the continuous stream of filamentary material upstream of the particle distribution apparatus as taught by Scott in order to tack the fibers together at points where the filaments cross each other.
Regarding claim 18, applying a plasticizer as the fluid, such that the particle material distributed onto the wet continuous stream of filamentary material is at least partially adhered to the continuous stream of filamentary material by the plasticizer (Col 1 lines 62-67, Col 2 lines 44-48, Col 3 lines 20-31 and Col 5 lines 5-10)..
Regarding claim 20, distributing the particle material onto the continuous stream of filamentary material having a planar, ribbon-like shape. (Fig. 2 of Jackson).
Alternatively, Scott in a related invention teaches that it is old and well known to filamentary material below the particle distribution apparatus has a planar, ribbon-like shape (Col 5 lines 10-13)
Therefore it would have been obvious to a person of ordinary skill in the art before the filling of the application, to modify the system of Jackson to incorporate a filamentary material as a planar, ribbon-like shape as taught by Scott as such is a design choice and it provides a more cohesive shape to the filamentary material.
Regarding claim 24, distributing particle material through the spaced openings (Figs. 1 and 2) in the apertured distribution belt (8) which is mounted at a distance from the support structure (1) 
Jackson is silent with regards to the particle material crosses a particle accumulation space provided between the particle distribution apparatus and the continuous stream of filamentary material after passing through the spaced openings.
Scott in a related invention teaches that it is old and well known to provide particle accumulation space (space between fill station (50) and spaced apart locations (52), See Fig. 1) is provided between the particle distribution apparatus and the continuous stream of filamentary material (fig. 1, Col 4 lines 50-60).
Therefore it would have been obvious to a person of ordinary skill in the art before the filling of the application, to modify the system of Jackson to incorporate a particle accumulation space is provided between the particle distribution apparatus and the continuous stream of filamentary material as taught by Scott in order allow for a cleaner transfer of particles from the distribution apparatus to the filamentary material.
Regarding claim 25, Jackson is silent with regards to a vacuum apparatus configured to draw air through the continuous stream of filamentary material to draw the particle material against the filamentary material.
Scott in a related invention teaches that it is old and well known to provide a vacuum apparatus (vacuum retention wheel 600 which includes a vacuum manifold 500) configured to draw air through the continuous stream of filamentary material to draw the particle material against the filamentary material (Col 5 lines 34-43).
Therefore it would have been obvious to a person of ordinary skill in the art before the filling of the application, to modify the system of Jackson to incorporate a vacuum apparatus as taught by Scott which aids in transferring particulate material so as to minimize scatter and promote consistency even at high machine speeds (Col 2 lines 17-20 of Scott).
Regarding claim 26, Jackson is silent with regards drawing air through the continuous stream of filamentary material to draw the particle material against the filamentary material.
Scott in a related invention teaches that it is old and well known in the relevant art to draw air through the continuous stream of filamentary material to draw the particle material against the filamentary material (Col 2 lines 17-20 and Col 5 lines 34-43 of Scott).
Therefore it would have been obvious to a person of ordinary skill in the art before the filling of the application, to modify the system of Jackson to incorporate a vacuum apparatus to draw air through the continuous stream of filamentary material to draw the particle material against the filamentary material as taught by Scott which aids 

Claim 9-10 and 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over A.F. JACKSON NORMAN W (US 3623404 A) and Scott et al. (US 6723033 B1), and in further view of Ferrazzin et al. (US 20140364291).
Regarding claim 9 and 21, Jackson in view of Scott teaches the particle materials as explained above, However the modification is silent with regards to the material been a rupturable beads.
Ferrazzin teaches that it is well known to provide particle materials comprising rupturable beads ([0008]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the particle materials Jackson to comprise beads as taught by Ferrazzin. Because the Applicant did not disclose any criticality or significance with respect to the structure and shape of the fins being trapezoidal, it would have also been well-known and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the particle materials to comprise beads, as a matter of choice. See MPEP § 2144.04(IV).
Regarding claim 10 and 22, wherein the particle material comprises: carbon granules ([0009] of Ferrazzin).

Response to Arguments
11.	Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive.

Regarding claim 1, applicant argues that Jackson does not disclose or suggest "a support structure configured to support a continuous stream of filamentary material supplied by the filamentary material delivery apparatus, the support structure being a solid, planar support structure," as recited, in part, by claim 1.
This is not found persuasive for the following reasons:
	Examiner maintains that Jackson teaches the support structure (1, referred to as a garniture bed) configured to support a continuous stream of filamentary material (5, as understood by examiner the material is a filamentary material because Col 1 lines 25-30 describes that the smokable article can be granular, powdered or other particulate filtering material (referred to hereinafter for convenience as "loose material") supplied by the filamentary material delivery apparatus (element 20 as modified by Scott), the support structure (1 of Jackson) being a solid, planar support structure.
	By definition a solid is defined by dictionary.com as “firm and stable in shape” and planar is defined as “relating to or in the form of a plane”. The garniture bed, 1 of Jackson is construed by the examiner to be a solid and planar structure, and the requirement of the claim is that it functions as a support structure to support the stream 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731    
/ANDREW M TECCO/Primary Examiner, Art Unit 3731